                Case 5:15-cr-00065-BLF Document 378 Filed 09/19/19 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA


                                         CRIMINAL MINUTES

 Date: September 17, 2019          Time: 10:38A.M. – 12:06P.M.   Judge: BETH LABSON FREEMAN
                                   Total Time: 1 Hr 28 Minutes
 Case No.: 5:15-cr-00065-BLF       Case Name: UNITED STATES v. Meili Lin, et al.

Attorney for Plaintiff: Michael Pitman and Chris Magnani
Attorney for Defendant: Randy Pollock for Meili Lin (1) - P/NC/I
                         Christopher Cannon for Jhy-Chau Horng (2) - P/NC

      Deputy Clerk: Tiffany Salinas-Harwell          Court Reporter: Summer Fisher
      Interpreter: M. Luong – Mandarin for Lin (1)   Probation Officer: Kyle Pollak

                                             PROCEEDINGS

STATUS CONFERENCE AS TO MEILI LIN (1)

Status Conference held.

PLEA AND SENTENCING HEARING AS TO JHY-CHUA HORNG (2)

Plea and Sentencing Hearing held.
Defendant Horng (2) moves to withdraw Plea Agreement entered on 3/12/2019. The Court GRANTS the
Defendant’s request.
Defendant Horng (2) enters New Plea. Plea Agreement EXECUTED in Open Court. Defendant Horng (2)
PLEADS GUILTY to COUNT 6 of the INDICTMENT filed on 1/28/2015.

Defendant Horng (2) is SENTENCED to TIME SERVED as to COUNT 6 of the INDICTMENT filed on
1/28/2015; Followed by a term of 3 years of Supervised Release.
The Court ORDERS Special Assessment in the amount of $100.00; and Forfeiture as stated on the record.

CASE CONTINUED TO: January 7, 2020 at 9:00 a.m. for Further Status as to Meili Lin (1) and Motion
Hearing regarding Sentencing as to remaining Counts not yet Sentenced as to Jhy-Chau Horng (2);
Government’s Brief due by 11/4/2019, Defendant’s Reply due by 12/6/2019

///
P/NP: Present, Not Present
C/NC: Custody, Not in Custody                                                          Courtroom Deputy
I: Interpreter
                                                                                       Original E-Filed
